Wilkin, Cartwright and Scott, JJ., dissenting: We dissent from the foregoing opinion so far as it holds that a writ of error will lie to review a decision of a judge or court in a habeas corpus proceeding and that such a decision is res judicata. A habeas corpus proceeding may be before a judge in vacation, in which case there is no record to be certified to an Appellate Court for review. An order as to the custody of a child in a habeas corpus proceeding is in its nature temporary and interlocutory, and we do not see how it can be res jtidicata in a subsequent proceeding in this court